Citation Nr: 1137843	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2010, the Board remanded the Veteran's claim for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim.

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.  He contends that he contracted the disease during a blood transfusion at the VA in 1970.  

Unfortunately, the Board finds that a remand is necessary to obtain any outstanding VA treatment records with respect to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.  The Veteran has reported that he began treatment for his hepatitis C in 1989.  He has reported that he received all of his treatment for his condition through the VAMC in Birmingham, Alabama.  Furthermore, a March 2001 VA treatment record discussed a 1992 blood test that was taken at the VA.  The Veteran's claims file only contains VA treatment records for February 1970 to September 1971, and March 2001 to August 2006.  It appears that there are outstanding VA treatment records from September 1971 to March 2001 and August 2006 to the present, which are time periods during which the Veteran has reported receiving treatment for hepatitis C.  As these VA treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain any available outstanding VA treatment records dated from September 1971 to March 2001, and August 2006 to the present.  The Veteran has specifically reported that he began receiving treatment for hepatitis C in 1989.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  Thereafter, the AMC should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


